Title: From John Adams to Benjamin Lincoln, 19 June 1789
From: Adams, John
To: Lincoln, Benjamin



Dear Sir
New York June 19. 1789

I am honoured with yours of the 30th. of May, and find we are well agreed in opinion in all points.
Nothing Since my return to America, has alarmed me so much, as those habits of Fraud, in the use of Language which appear in conversation and in public writings. Words are employed like paper money, to cheat the widow and the fatherless and every honest Man. The word Aristocracy is one Instance. ’though I cannot say, that there is no colour, for the objection against the Constitution, that it has too large a Proportion of Aristocracy in it; yet there are two Checks to the Senate evidently designed and prepared, the House of Representatives on one side and the President on the other. Now the only feasable remedy against this danger is to compleat the equilibrium, by making the Executive Power distinct from the Legislative, and the President as independent of the other Branches as they are of him.—But the Cry of monarchy is kept up, in order to deter the People, from recurring to the true Remedy, and to force them into another which would be worse than the disease, i e, into an entire relyance on the popular Branch, and a rejection of the other two. a remarkable Instance of this, I lately read, with much concern, in the Message from the Governor to the House.—The attention and affections of the People are there  turned to their representatives only, and very artfully terrified with the Phantoms of Monarchy and Despotism.—Does he mean to insinuate that there is danger of a Despotism? or of Simple Monarchy? or would he have the People afraid of a limited Monarchy? in Truth Mr H. himself is a limited Monarch. The Constitution of the Massachusetts is a limited Monarchy. So is the new Constitution of the United States.—both have very great Monarchical Powers; and the real defects of both are, that they have not enough to make the first magistrate, an  independent and effectual ballance, to the other Branches. But does Mr H. mean to confound these limited Monarchical Powers, with Despotism & Simple Monarchy which have no limits? Does he wish and mean to level all Kings and become the rival of General Shase? the Idea of an equal distribution of Intelligence and Property, is as extravagant as any that ever was avowed by the madest of the Insurgents. Another Instance of the  false coin, or rather paper Money in Circulation, is the Phrase "confederated Republick" and "confederated Commonwealth."—The new Constitution might in my opinion, with as much Propriety, be denominated judicial astrology.—My old Friend your Lt Governor, in his devout ejaculation for the new Government, very carefully preserves the Idea of a confederated Commonwealth, and the independent States that compose it.—Either his Ideas or mine, are totally wrong upon this Subject.—in Short Mr A. in his Prayer and Mr H. in his message, either understood not the force of the Words they have used, or they have made the most insidious attack on the new Constitution that has yet appeared. If We wish not to be degraded in the Eyes of foreigners, We must not degrade ourselves.—What would have been thought in Europe, if the King of France had sent Monsieur his Eldest Brother, as an Envoy? What if the King of England if he had sent the Prince of Wales? Mr Jefferson is in essence in the same situation. He is the first Prince of the Country and the heir apparent to the Sovereign Authority, quoad hoc.—His Consideration in France is nothing. They consider nobody but themselves. Their apparent Respect and real Contempt for all Men and all Nations but Frenchmen, are proverbial among themselves. They think it is in their Power to give Characters and destroy Characters, as they please—and they have no other rule, but to give Reputations to their Tools, and to destroy the Reputations of all who will not be  their Tools. Their Efforts to “populariser” Jefferson and to Depopulariser Washington are all upon this principle. To a Frenchman the most important Man in the World is himself, and the most important Nation is France. He thinks France ought to govern all Nations and that he ought to govern France. Every Man and Nation that agrees to this, he is willing to populariser— every Man and Nation that disputes or doubts it, he will depopulariser, if he can.
This is all in Confidence from, Sir your very / humble Servant
John Adams